Citation Nr: 1520377	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  11-01 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION


The Veteran had active duty service from February 1964 to February 1968.  He died in September 2008.  The appellant in this case is seeking Department of Veterans Affairs (VA) benefits as the Veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision (RD) by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction is now with the Portland, Oregon RO. 

The appellant testified before the undersigned during a March 2012 Board hearing at the local RO; a transcript of the hearing is of record.  The Board previously remanded this case for further development in March 2014.

Additional evidence was submitted by the appellant in February 2015 along with a waiver of RO consideration of such evidence.  38 C.F.R. § 20.1304(c).   As such, the Board may properly consider this evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As a final preliminary matter, the Board notes that in addition to a paper claims file, the Veteran also has paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims records.  The records located in Virtual VA are either duplicative or irrelevant to the issues on appeal.  However, the Veteran's VBMS record does include the additional evidence submitted by the appellant noted above.  


FINDINGS OF FACT

1.  The Veteran died in September 2008.  The Certificate of Death lists the immediate cause of death as metastatic tongue cancer.  

2.  At the time of his death, the Veteran was not service-connected for any disability. 

3.  Metastatic tongue cancer, which caused the Veteran's death, was not manifested during the Veteran's military service, nor was it otherwise related to the Veteran's active duty service, to include exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 20 Vet.App. 1 (2006).

Here, such notice was provided to the appellant in a letter dated February 2009 that fully addressed all notice elements and was sent prior to the initial RO adjudication in the claim.  The letter provided information as to what evidence was required to substantiate her claim for DIC benefits and of the division of responsibilities between VA and a claimant in developing an appeal.  Although the letter did not provide notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra, the absence of such notice is not shown to prejudice the appellant.  Because the Board herein denies the claim for service connection for cause of the Veteran's death, no effective date is being, or is to be, assigned.  As such, there is no possibility of prejudice to the appellant under the notice requirements of Dingess/Hartman.  Accordingly, no further development is required with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment and personnel records as well post-service reports of private treatment.  Moreover, the appellant's statements and hearing testimony in support of the claim are of record.  The Board has carefully reviewed such statements and testimony and concludes no available outstanding evidence has been identified.  

Furthermore, the Board has obtained a VA expert medical opinion in accordance with VHA Directive 1602-01, and pursuant to the VCAA and implementing regulations.  The VHA opinion is based upon a factual history deemed accurate by the Board and provides an extremely well-reasoned analysis with consideration of the appellant's contention that the Veteran's metastatic tongue cancer was caused by herbicide exposure in service, available medical literature and the facts of this specific case.  Further, the Board finds that the VHA opinion is adequate because, as discussed below, it was based upon consideration of the Veteran's pertinent medical history and provided detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In the opinion of the Board, this VHA opinion fully satisfies the duty to obtain an opinion in this case.  See generally 38 U.S.C.A.  § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319 Fed. Cir. 2008).   

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2012) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the March 2012 Board hearing, the undersigned adequately explained the claim on appeal and suggested evidence that may support this claim, including evidence that the appellant might submit that may have been overlooked.  The appellant was also specifically asked questions concerning why she believed the Veteran's death was service-connected.  The Board accordingly concludes that the notice requirements under Bryant were effectively satisfied.  To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidence by statements and questions of the Veteran's authorized representative at the hearing, as well as by the Board providing such explanation of issue and suggesting submission of evidence in the subsequent remand the Board issued to develop this claim.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with the Boards prior remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board remanded the case to obtain a copy of the Veteran's terminal hospital records from Kaiser Sunnyside Medical Center.  A review of the claims file shows that these records have been obtained, including the final record upon the Veteran's death.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Analysis

The appellant is seeking service connection for the cause of the Veteran's death.  
The appellant asserts that the Veteran's metastatic tongue cancer, which ultimately resulted in his death, was a result of exposure to herbicides while on active duty.  The Veteran passed away in September 2008.  The death certificate reflects that the cause of death was metastatic tongue cancer.  The Veteran was not service-connected for any disability, to include tongue cancer, at the time of his death. 

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2014).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2014).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A.  § 1310 (West 2014); 38 C.F.R. § 3.312(c)(1) (2014).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3) (2014).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2014).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2014).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R.  § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  However, while these diseases include respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), they do not include pharyngeal wall squamous cell carcinoma.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  

The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for nasopharyngeal cancer and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  Importantly, the Institute of Medicine's Update 2006, published in 2007, reported 'inadequate or insufficient evidence to determine [an] association' existed between chemical exposure and cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses).  See also Notice, 68 Fed. Reg. 27, 630-41 (May 20, 2003), and Notices at 61 Fed. Reg. 57, 586-589 (1996); 64 Fed. Reg. 59, 232-243 (1999); and 67 Fed. Reg. 42, 600-608 (June 24, 2002).  See also Veterans and Agent Orange: Update 2006 (2007).  

Nevertheless, the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

 "Service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in the Republic of Vietnam.  38 C.F.R.  § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  It is established law that a veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways of that country during the statutory period (so-called "brown water" naval activity) in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides.  See Haas, 525 F.3d at 1197 . 

VA's General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam may not be considered qualifying military service in Vietnam.  VAOPGCPREC 27-97 (July 23, 1997).  In 2001, VA reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam ("blue water" versus "brown water") is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See 66 Fed. Reg. 23166 (May 8, 2001). 

Thus, VA has made a distinction between military service offshore ("blue water") and those veterans (referred to as "brown water" veterans) who served aboard smaller river patrol and swift boats that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of Vietnam. Brown water Navy and Coast Guard veterans receive the same presumption of herbicide exposure as veterans who served on the ground in Vietnam.  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

In the instant case, the Veteran's service treatment records document that he served on the USS Epping Forest (MCS-7) from approximately August 1964 to August 1967 at which time it appears that he was transferred to the USS Coontz.  The USS Epping Forest (MCS-7) has been identified as a "brown water" ship for VA purposes.  The USS Epping Forest (MCS-7) [Mine Countermeasure Support Ship] conducted "goodwill" tours at Cam Ranh Bay and Nha Trang with crewmembers going ashore and Vietnamese coming aboard during September-October 1964, which was during the period that the Veteran was stationed on board the ship according to his service treatment records.  See http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm.  

Moreover, at the Board hearing, the appellant testified that she had been told by the Veteran that he had gone ashore in Vietnam.  The Veteran was competent to provide statements to his spouse regarding his in-service experiences.  Thus, in light of the Veteran's service on the USS Epping Forest during the 1964 time frame and the appellant's hearing testimony, the Veteran's exposure to herbicides during active service is conceded.  

Nevertheless, the Veteran's metastatic tongue cancer is not a disability that is presumed due to herbicide exposure and in turn, the presumptive regulations are not applicable.  As such, the Board must still determine whether the Veteran's death was caused directly by such exposure.  Although service treatment records document treatment for an upper respiratory infection and pharyngitis, such records are silent with respect to any findings associated with tongue cancer.  Importantly, the Veteran's February 1968 service examination prior to discharge showed that the Veteran's mouth and throat were clinically evaluated as normal.  

Post-service private treatment records document the Veteran's cancer diagnosis and subsequent treatment until his death.  These records showed that the Veteran was diagnosed with tongue cancer in September 2004 and was subsequently treated with radiation.  

In support of her claim, the appellant has submitted a September 2009 private opinion by R.E., D.O. PhD.  The opinion observed that the Veteran was diagnosed with T4 N1 M0 pharyngeal wall squamous cell carcinoma in 2004.  He subsequently received treatment for his tumor and recurrence until his death from progressive cancer in September 2008.  The doctor opined that being a Vietnam veteran with in-country exposure to Agent Orange, the development of an upper aero-respiratory cancer is suggestive of pesticide-induced cancer.  

In light of the finding that the Veteran was indeed exposed to herbicides during service and the September 2009 private opinion, the Board determined that a medical expert opinion was necessary in accordance with VHA Directive 1602-01.  
In September 2014, an opinion was prepared by a medical doctor who is Medical Board Certified in Hematology/Oncology and an addendum opinion was done in January 2015.  

In the September 2014 opinion, the VHA examiner summarized the Veteran's diagnosis and treatment for left oropharyngeal squamous cell cancer.  He also observed that the Veteran's history mentioned approximately 15 pack per year of smoking, but had quit 20 years prior to his death.  The examiner observed that as of today, there was limited or suggestive evidence of an association between Agent Orange and cancer of the lung, bronchus, trachea and laryngeal cancer.  However, the last publication by the National Institutes of Health determined that there was inadequate and insufficient evidence to link Agent Orange to tongue/oropharyngeal cancer.  The examiner disagreed with the September 2009 opinion, as it was not based on any scientific or supportive evidence, but the generalized assumption that Agent Orange is a carcinogen, and any cancer caused in a Veteran who was exposed to it, is caused by it.  The examiner also noted that there was increasing evidence that Human Papilloma Virus (HPV) played an important role in the development of oral and oropharyngeal cancer. 

The examiner concluded that in his opinion, based on evidence published in literature, it is reasonable to conclude that the Veteran's history of smoking was the main contributing factor in the development of his tongue cancer.  Genetic changes occur decades before cancer is clinically or radiographically apparent, and even though the Veteran had quit (based on documented records), it was still the main causative factor.  Extensive studies over the last 20 years have failed to make any reasonable causative association between Agent Orange and tongue/oropharyngeal cancer.  

In an addendum opinion, the examiner stated that he had reviewed the Veteran's' chart extensively and as previously determined, the Veteran's metastatic tongue cancer did not manifest during service, and was highly unlikely to be related to any other causes while on active duty service, to include upper respiratory infection and pharyngitis, that the Veteran might have had 40 to 45 years prior to his demise.  He opined that just about every human born in this county had a history of upper respiratory infection, most times with multiple episodes.  If we take into account a lag period of 20 to 40 years from initial infection to eventual clinical manifestation of malignancy, nearly every human who is around 30 to 40 years old should have oropharyngeal cancer, which is not the case.  

In a February 2015 statement, the appellant appears to assert that the VHA opinion is insufficient as the examiner did not consider all the relevant evidence, including the September 2009 private opinion and the Veteran's exposure to Agent Orange.  She also asserted that the Veteran was no a smoker and did not drink.  However, the VHA examiner clearly examined the September 2009 private opinion and disagreed with it because it was not based on scientific or supportive evidence.  Moreover, the examiner clearly summarized the Veteran's medical history and the Veteran's private treatment records clearly document a smoking habit despite the appellant's assertions.  His initial September 2014 opinion also clearly recognized the Veteran's exposure to Agent Orange, but determined based on the medical research, that the Veteran's tongue cancer was not related to such exposure.  The Board again notes that the VA examiner considered the Veteran's record and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr, supra.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiner's opinion.

As such, based on the VHA opinion with addendum and after considering the totality of the medical evidence, the Board finds that the preponderance of the evidence demonstrates that the Veteran's metastatic tongue cancer, and ultimate death, is not related to military service.  The VHA examiner clearly determined that there was no link between the Veteran's tongue cancer and his service, to include his exposure to herbicides and provided a detailed rationale for this finding.  The Board recognizes the September 2009 private opinion which appeared to link the Veteran's cancer to his exposure to Agent Orange in service.  However, as pointed out by the VHA examiner, the private examiner offered no rationale for this finding.  Moreover, the private examiner also failed to address the Veteran's smoking history.  See Nieves-Rodriguez, supra; Stefl, supra.  In turn, the Board finds that this opinion is outweighed by the more probative VHA opinion.  

The VHA opinion attributed the Veteran's tongue cancer to smoking.  As it appears that the Veteran may have smoked during his period in service, the Board observes that legislation relating to claims based upon the effects of tobacco products, contained in 38 U.S.C.A.  § 1103(a), includes the following: "Notwithstanding any other provision of law, a veteran's disability or death shall not be considered to have resulted from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service for purposes of this title on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during the veteran's service."  See Public Law No. 105- 206, 112 Stat. 865, § 8202 (1998).  This law applies to claims filed after June 9, 1998, and does not affect claims filed on or before that date.  As the appellant's claim was filed in January 2009, any claim based on the Veteran's use of tobacco products is precluded by law.


The Board recognizes that the appellant believes that the Veteran died as a result of exposure to herbicides.  However, the record does not reflect that the appellant has the necessary training or expertise to relate the Veteran's metastatic tongue cancer and resultant death to herbicide exposure.  A layperson is generally not capable of opining on matters requiring medical knowledge.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the appellant's opinion as to cause of death is of little probative value and is outweighed by the VA opinion. 

While the Board sympathizes with the appellant's loss, it must conclude that a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death as there is no persuasive evidence linking the Veteran's cause of death to any injury or disease during service, including herbicide  exposure.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death, to include as due to exposure to herbicides, is denied. 




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


